Citation Nr: 9909036	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 17, 
1988 for a total disability compensation rating based on 
individual unemployability (IU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1974 to 
November 1982.

The veteran brought a timely appeal to United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") from an August 22, 1997 decision of the Board 
of Veterans' Appeals (the Board) denying an effective date 
earlier than October 17, 1988 for a total compensation rating 
based on individual unemployability.  The Court granted a 
joint motion to remand and to stay further proceedings 
thereby vacating and remanding the August 22, 1997 Board 
decision.  [redacted]. 

Thereafter, the Board in October 1998 ordered reconsideration 
of a June 1, 1998 Board decision that denied entitlement to a 
total compensation rating based on individual 
unemployability.  The decision of the expanded 
reconsideration panel will replace the June 1, 1988 Board 
decision on the issue of entitlement to IU benefits.  The 
June 1, 1988 Board decision adjudicated other issues that 
were not disturbed as a result of the request for 
reconsideration.


FINDINGS OF FACT

1.  A claim for IU benefits denied by the RO in December 1983 
was appealed following receipt of notice of the adverse 
determination.

2.  The RO in July 1992, following notice of a hearing 
officer's decision granting entitlement to IU benefits, 
assigned an effective date of October 17, 1988, the date 
chosen as the date of claim following a Board decision of 
June 1, 1988 that denied entitlement to IU.

3.  The Board reversed the June 1, 1988 Board decision 
denying IU on reconsideration in 1999. 

4.  It is shown that the veteran's service-connected 
disabilities alone were of such severity as to preclude all 
gainful employment from November 1982.


CONCLUSION OF LAW

The criteria for an effective date for entitlement to IU 
benefits retroactive to November 1982 have been met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 1991 & Supp. 1997); 
38 C.F.R. §§ 3.155, 3.157, 3.400(o) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The relevant facts, briefly stated, show that the veteran's 
filing of an initial VA compensation claim in late November 
1982 coincided with his separation from service.  He filed 
another VA claim form in December 1982 and the application 
forms collectively show he sought compensation for numerous 
disorders.  On neither application form did he complete the 
portion of the form corresponding to a claim for total 
disability.  The record during this time also reflects 
contact with a VA vocational rehabilitation service and 
attendance at a local college. 

On a VA examination in January 1983, the veteran stated 
regarding occupational history since his discharge from 
service that he was unable to perform a job for which he was 
experienced and that he had no other training.

After review of the record, the RO in March 1983 granted 
service connection for several disorders that were rated 10 
percent combined.  The veteran was notified of the rating 
determination in March 1983.  

In April 1983, the veteran advised the RO that he was 
attending a community college and in separate correspondence 
disagreed with the assigned percentage disability rating and 
the RO decision to the extent that it denied service 
connection.  He wrote separately in April 1983 requesting VA 
to place him in the same job he held before he entered the 
service.

The claims folder included a March 1983 statement for a state 
employment commission advising the veteran had registered 
with the agency in December 1982 but had not as yet found 
employment through the agency.  There was also of record an 
April 1983 letter from the Social Security Administration 
(SSA) denying a request for review.  The veteran wrote in a 
letter to the President in April 1983 that he was "partially 
disabled". 

After further review, the RO in May 1983 increased the 
veteran's combined disability evaluation for service-
connected disabilities to 40 percent.  The veteran was 
advised of the increase in compensation in a May 1983 
statement of the case.

A June 1983 report of contact with a Member of Congress 
advised that the veteran indicated he "wants a job".

After a VA hospitalization in June 1983 principally for low 
back disability, the veteran was considered able to perform 
work and recreational activity as tolerated and he was placed 
in a physical therapy program.  Another entry on the summary 
report notes "not applicable" the date he would be capable 
of returning to full employment.

At a RO hearing on September 19, 1983 when questioned about 
manifestations of a nervous disorder for which he sought 
service connection, the veteran mentioned he was not able to 
work and that a state employment agency said he could not be 
sent on interviews because of his physical limitations 
(Transcript at 29).

In correspondence received at the RO on November 16, 1983, 
the veteran stated that he had applied for an "unemployable 
rating" though another VA RO the previous January, that he 
was refused the right to apply and that he was still unable 
to work.  He asked for an "unemployability rating" until he 
could get reeducated for work.  On a VA medical examination 
in late 1983, he essentially reported the same information 
regarding post service employment as he had given on the 
previous examination. 

After review of the record, the RO in December 1983 granted 
service connection for disability of the acromioclavicular 
joints and anxiety disorder and evaluated increased rating 
claims.  The combined disability rating for service connected 
disabilities was increased to 70 percent from November 1982.  
Entitlement to IU was denied until the veteran clarified his 
student status and income status.   The veteran was advised 
of the determination by letter dated in January 1984 and 
after review that followed his submission of evidence, the RO 
in April 1984 continued the previous denial of the claim and 
advised him of the determination.  He filed a timely notice 
of disagreement in September 1984 and was issued a 
supplemental statement of the case that included applicable 
law and regulations for IU and instructed that no reply was 
necessary if he believed his position had been made clear.  

The veteran was hospitalized by VA from late May to early 
July 1985 primarily on account of service connected lower 
back disability.  The inpatient records note his interest in 
applying for VA vocational rehabilitation training.  The 
summary of that admission does not comment upon his 
employability status at discharge.  

On a VA examination in late 1985, the veteran reported no 
occupational history on account on being disabled.  A VA 
psychiatric examiner reported no work history because of back 
problems.  

The RO in December 1985 continued the combined 70 percent 
rating for his service-connected disabilities. 

The VA vocational rehabilitation service records show that in 
April 1985, the veteran was found temporarily infeasible for 
training.  After a follow-up review the infeasibility 
determination was affirmed in February 1987.  Because of 
physical and emotional disability, economic factors and 
training facilities, it was held that it would be 
unreasonable to expect him to persist in training or to 
maintain competitive gainful employment if trained.  

The Board in June 1987 granted an increased rating of 40 
percent for the veteran's' lumbar spine disability, denied an 
increased rating for the veteran's psychiatric disability and 
denied service connection for disorders of the sinuses, the 
knees, a respiratory disorder, the shoulders, the right wrist 
and the left little finger.  The Board remanded the issue of 
an increased rating for varicose veins and entitlement to IU.  
The veteran had appeared at a Board hearing in February 1987. 

The RO implemented the Board determination regarding the 
lumbar spine disability in July 1987 thereby increasing the 
veteran's combined disability evaluation to 80 percent from 
August 1985.  

The record shows that regarding the veteran's service-
connected varicose veins, a medical consultant in 1987 
reported that at the time the veteran was disabled from 
performing any activities that required any significant 
amount of standing or ambulating.  Thereafter, the RO in late 
1987 increased the disability rating therefor to 50 percent, 
and that increased the veteran's combined disability 
evaluation for service-connected disabilities to 90 percent 
from August 1985.  In a separate rating decision in late 
1987, the RO continued the denial of entitlement to IU 
benefits.  

In January 1988 correspondence to the RO, the veteran again 
insisted he was unemployable due to service-connected 
disabilities.  In late February 1988, the veteran's completed 
VA form for compensation based on unemployability was 
received at a VA office.  He reported having completed four 
years of high school and of not having had employment since 
service.  He had not had success in finding work through two 
government employment agencies.  



The record shows that VA hospitalized the veteran briefly in 
March 1988 for service connected hypertension.  

In March 1988 correspondence the veteran reiterated his claim 
of unemployability.  He continued his argument for individual 
unemployability benefits in June and September 1988 
correspondence that followed a June 1, 1988 Board decision 
that denied the claim.  Again in correspondence received on 
October 17, 1988, he presented similar argument.

Thereafter, through a blizzard of often-repetitive 
correspondence from the veteran, the adjudication of the 
claim for IU ground ahead.  After a Board remand in November 
1990, the claim culminated with a RO hearing officer granting 
IU in July 1992.  A rating decision in July 1992 implementing 
the hearing officer's decision assigned an effective date of 
October 17, 1988 for the veteran's entitlement to IU 
benefits.  

The record shows that in January 1993 correspondence to the 
RO disagreeing with the effective date, the veteran argued 
for an effective date coinciding with his separation from 
service in November 1982 based upon an application for 
unemployability benefits dating from 1983 or 1984, and the 
extent of his disabilities at the time.

At an RO hearing in 1995, the veteran recalled that he had 
been granted SSA disability benefits from late 1982 based 
upon service medical records and VA medical reports.  

In January 1996, a RO hearing officer affirmed the veteran's 
entitlement to IU benefits from October 17, 1988.  That 
determination was affirmed by the Board in a decision issued 
August 22, 1997.



Criteria

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982). 

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  38 C.F.R. 
§ 3.321.

Total ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation or, with 
less disability, where the requirements of paragraph 16, page 
5 of the rating schedule are present or where, in pension 
cases, the requirements of paragraph 17, page 5 of the 
schedule are met.  38 C.F.R. § 3.340.

Total disability compensation ratings may be assigned under 
the provisions of § 3.340.  However, if the total rating is 
based on a disability or combination of disabilities for 
which the Schedule for Rating Disabilities provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  
38 C.F.R. § 3.341.





The ability to overcome the handicap of disability varies 
widely among individuals. The rating, however, is based 
primarily upon the average impairment in earning capacity, 
that is, upon the economic or industrial handicap which must 
be overcome and not from individual success in overcoming it.  
However, full consideration must be given to unusual physical 
or mental effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; Provided, That permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  

The following will be considered to be permanent total 
disability: the permanent loss of the use of both hands, or 
of both feet, or of one hand and one foot, or of the sight of 
both eyes, or becoming permanently helpless or permanently 
bedridden.  Other total disability ratings are scheduled in 
the various bodily systems of this schedule. 38 C.F.R. 
§ 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided That, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: 



(1) Disabilities of one or both upper extremities, or of one 
or both lower extremities, including the bilateral factor, if 
applicable, 

(2) disabilities resulting from common etiology or a single 
accident, 

(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, 

(4) multiple injuries incurred in action, or 

(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination. 38 C.F.R. § 4.16(a).





It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue. 38 C.F.R. 
§ 4.16(b).

Except etermination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302.


Analysis

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for IU is, in essence, a 
claim for increased rating which, in general, is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further duty to assist exists 
with respect to the claim.  The claim for IU, in general, is 
not inextricably intertwined with an increased rating claim, 
as an individual unemployability claim does not necessarily 
require a specific disability rating for consideration.  
Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) 
(West 1991) and 38 C.F.R. § 3.400 (1998) provide in general 
that the effective date for an increase in disability 
compensation shall be the date of claim or a year earlier if 
an ascertainable increase is shown within the year prior to 
the date of receipt of claim.  The effective date for IU, 
which is a claim for increase, would fall into the liberal 
rule for claims for increase, as it is not provided 
otherwise.

The RO granted IU entitlement from October 18, 1988, and the 
Court vacated the Board's affirmance of that determination.  
The veteran and his attorney have offered contentions seeking 
an earlier effective date.  One of his contentions is that he 
was unable to work since his separation from service.  His 
attorney argued in the joint motion that, in essence, 
correspondence from the veteran of file in June and September 
1988 was sufficient to establish the date of claim for IU 
earlier than October 1988 and that the record would allow for 
an effective date for IU one year prior to the date of claim.  
This argument was made with knowledge of a final Board 
decision in June 1988 that denied entitlement to IU benefits.  
However, as noted previously, reconsideration of the June 
1988 Board decision was ordered and it was the decision of 
the reconsideration panel that the June 1988 Board decision 
should be reversed and IU entitlement established.  The issue 
of the effective date now must be viewed from the perspective 
of a favorable Board decision grating IU in 1988.  

At the time of the June 1988 Board decision, the veteran was 
in receipt of awards of service connection for bilateral 
varicose veins evaluated at 10 percent from November 1982 and 
50 percent from June 1985, traumatic arthritis of the 
lumbosacral spine evaluated at 40 percent from November 1982, 
anxiety disorder with depression evaluated at 30 percent from 
November 1982, arthritis of the right acromioclavicular (AC) 
joint, residual of injury, evaluated at 10 percent from 
November 1982, arthritis of the left AC joint, residual of 
injury, evaluated at 10 percent from November 1982, 
hypertension evaluated at 10 percent from November 1982, and 
hemorrhoids, bilateral high frequency hearing loss, 
lacerations of the right wrist and left calf, and left 
varicocele with epididymitis evaluated as noncompensable from 
November 1982.  


As noted previously, the veteran received a 90 percent 
combined schedular evaluation from August 1985 and the 
combined disability rating was 70 percent from November 1982 
to mid 1985. 

The record does show that the veteran filed correspondence 
with VA in late 1983 that followed hearing testimony in 
September 1983 that liberally interpreted related to IU 
benefits.  Thus an informal claim could reasonably be 
established from this date.  There does not appear to have 
been any interruption in his claim.  He timely filed a notice 
of disagreement and the IU claim was joined with the appeal 
that reached the Board initially in 1987.  

Thus, the Board is left with the question of whether there is 
evidence of unemployability during the year preceding the 
September 1983 date of claim to permit an earlier effective 
date for IU benefits than the date of claim.  The effective 
date question is expanded as a result of recent 
reconsideration decision that in essence found IU entitlement 
at the time of the June 1988 Board decision that has been 
replaced.  The regulations provide for extraschedular 
consideration where a veteran does not meet the schedular 
criteria.  Here, the veteran was in receipt of at least a 70 
percent rating for his service-connected disabilities during 
the period in question thereby meeting the schedular 
criteria.

The relevant facts show that the veteran completed a high 
school education and has not worked since service.  He has 
reported receipt of SSA disability benefits.  The effective 
date the RO initially assigned for IU was based upon a 
factual background that has been changed as a result of the 
reconsideration decision.  The RO took into account the June 
1, 1988 Board decision in selecting an effective date for IU.  
Upon review of the record, the Board concludes that the 
evidence favors the assignment of an earlier effective date.   





The record reflects that the medical treatment the veteran 
received in the time pertinent to this appeal has been 
directed to back and psychiatric complaints as well as other 
disorders that are service connected.  Upon review of the 
record, the Board finds that there is substantial evidence 
supporting an IU rating from November 1982.  The Board has 
noted that the veteran has several compensable service-
connected disabilities with the prominent lower back and 
psychiatric disorders the most prominent.  He had not worked 
since service and it does not appear that he was a viable 
candidate for gainful employment in view of his multiple 
system disabilities before the claim for IU was received in 
late 1983.  

The Board cannot overlook that service connection was 
established for numerous disorders effective from late 1982 
with reports of ongoing treatment notably for the back and 
psychiatric disorders.  Viewed objectively, the record, in 
particular the course of his disabilities since 1982 as 
reflected in VA and private medical reports, does appear to 
provide a plausible basis for a favorable decision on this 
matter.  In retrospect, the Board does not find competent 
opinion of probative weight against the claim as there is 
none that addresses the crucial question of whether but for a 
nonservice-connected disability, the veteran would have been 
capable of working at any time since 1982.  

There is no persuasive evidence that he would be employable 
but for a nonservice-connected disorder in light of the 
service-connected disabilities that the vocational 
rehabilitation service and apparently SSA focused on.  Thus, 
the medical evidence does appear to corroborate the 
appellant's assertions of entitlement to compensation based 
on unemployability prior to June 1988.  An IU determination 
does not depend on a particular disability rating before 
entitlement may be granted.  The veteran appeared motivated 
to work based upon his comments in correspondence at the 
time.  However, it appears this was an unrealistic belief in 
view of the nature and extent of his service-connected 
disabilities.  

Viewed objectively, the record does not appear to provide a 
substantial evidentiary basis for the continued denial of the 
claim.  Accordingly, a total rating for compensation purposes 
based on IU is warranted from an earlier date.  Vettese, 
7 Vet. App. at 35.  The pertinent determination is when the 
claim was received.  No informal claim appears from the 
record in 1982 to establish a pending claim for IU prior to 
the September 1983 RO hearing. 

Consequently, the record does allow for an earlier effective 
date for VA compensation in this case based on a pending 
claim.  Therefore, the appropriate effective date for IU 
should coincide with the November 1982 date of separation 
from service, within a year of the date of claim.  38 C.F.R. 
§ 3.400.  The preponderance of the evidence does not show 
that the veteran was able to function in the workplace at any 
time since service during the time period relevant to this 
appeal.  The Board must give due consideration to the 
reconsideration panel's assessment that the veteran was 
precluded from gainful employment since service due to 
service-connected disabilities.  


ORDER

Entitlement to an effective date for a total disability 
rating based on IU retroactive to November 1982 is granted, 
subject to the regulations governing the payment of monetary 
awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 15 -


- 1 -


